IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                              November 26, 2007
                               No. 07-50140
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

JIM DANIEL THOMPSON

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                        USDC No. 1:06-CR-244-ALL


Before JOLLY, DENNIS and PRADO, Circuit Judges.
PER CURIAM:*


     Jim Daniel Thompson appeals his sentence for possessing with intent to
distribute five grams or more of cocaine base. He was sentenced above his 92-
to 115-month guideline range to 150 months of imprisonment. He argues that
the district court, misapplying 18 U.S.C. § 3553(a), imposed an unreasonable
sentence.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-50140

      Citing Thompson’s extensive criminal history, his lack of respect for the
law, the need to deter him from future criminal conduct, and the need to protect
the public, the district court did not misapply § 3553(a). See United States v.
Zuniga-Peralta, 442 F.3d 345, 347-48 (5th Cir. 2006). Thompson has not shown
that his sentence is unreasonable. See id. (affirming upward departure to 60-
month sentence where maximum guideline range sentence was 33 months);
accord United States v. Smith, 417 F.3d 483, 485-86 (5th Cir. 2005) (affirming
upward departure to 120-month sentence where maximum guideline range
sentence was 41 months).
      AFFIRMED.




                                       2